On Motion for Rehearing.
(Oct. 19, 1904).
Clayton, J.
An opinion in this case affirming the judgment of the United States Court for the Northern District of the Indian Territory was handed down by us at our last September term; and the case is now before us on a motion for rehearing, filed by the appellant. After a careful consideration of the points raised by the motion, as well as by the brief of appellant’s counsel, we are of opinion that the -motion is without merit, and, being satisfied with the decision heretofore rendered, the motion for a rehearing is overruled.
Raymond, C. J., and Townsend, J., concur.